UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Issuer Shares Value Common stocks 99.76% (Cost $4,401,890) Aerospace & Defense 2.77% Boeing Co. (The) 1,240 114,750 Raytheon Co. 600 37,110 Agricultural Products 1.53% Archer-Daniels-Midland Co. 1,060 38,530 Corn Products International, Inc. 250 9,833 Monsanto Co. 360 35,773 Air Freight & Logistics 1.29% United Parcel Service, Inc. (Class B) 960 70,733 Apparel Retail 0.89% Gap, Inc. (The) 2,390 48,756 Application Software 0.71% Compuware Corp. (I) 4,720 38,987 Asset Management & Custody Banks 0.43% Ameriprise Financial, Inc. 400 23,476 Broadcasting & Cable TV 1.78% DIRECTV Group, Inc. (The) (I) 1,340 33,326 Liberty Global, Inc. (Class A) (I) 670 27,215 Liberty Media Corp.Capital (Series A) (I) 310 36,909 Building Products 0.31% Trane, Inc. 460 16,887 Communications Equipment 2.18% CommScope, Inc. (I) 560 22,680 Nokia Corp. ADR (Finland) (F) 2,460 96,752 Computer Hardware 5.47% Apple, Inc. (I) 330 60,133 Hewlett-Packard Co. 1,590 81,344 International Business Machines Corp. 1,360 143,045 NCR Corp. (I) 650 15,561 Page 1 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Computer Storage & Peripherals 1.70% Emulex Corp. (I) 1,100 18,425 Network Appliance, Inc. (I) 620 15,320 Seagate Technology (Great Britain) (F) 1,650 42,554 Teradata Corp. (I) 650 16,874 Construction & Farm Machinery & Heavy Trucks 3.01% AGCO Corp. (I) 1,200 82,728 Caterpiller, Inc. 1,150 82,685 Construction & Engineering 1.07% Jacobs Engineering Group, Inc. (I) 280 23,455 KBR, Inc. (I) 890 35,440 Consumer Finance 1.70% American Express Co. 770 45,415 MasterCard, Inc. (Class A) 240 48,155 Department Stores 0.80% Kohl's Corp. (I) 280 13,798 Penney (J.C.) Co., Inc. 680 30,002 Diversified Banks 0.91% Wachovia Corp. 580 24,940 Wells Fargo & Co. 770 24,971 Diversified Chemicals 1.63% Dow Chemical Co. (The) 1,600 67,104 PPG Industries, Inc. 330 22,651 Diversified Financial Services 6.13% Bank of America Corp. 1,420 65,505 Citigroup, Inc. 3,580 119,214 JPMorgan Chase & Co. 3,320 151,458 Diversified Metals & Mining 1.14% Freeport-McMoRan Copper & Gold, Inc. (Class B) 630 62,326 Electric Utilities 1.11% Edison International 290 16,234 Pinnacle West Capital Corp. 320 13,715 PPL Corp. 610 31,086 Electrical Components & Equipment 0.60% General Cable Corp. (I) 440 32,727 Food Retail 0.43% Safeway, Inc. 680 23,664 Page 2 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Footwear 0.43% NIKE, Inc. (Class B) 360 23,634 General Merchandise Stores 0.45% Big Lots, Inc. (I) 1,330 24,831 Health Care Distributors 2.67% AmerisourceBergen Corp. 1,320 59,888 McKesson Corp. 1,300 86,749 Health Care Equipment 0.88% Baxter International, Inc. 230 13,770 Medtronic, Inc. 680 34,578 Health Care Technology 0.22% Hlth Corporation (I) 860 12,031 Hotels, Resorts & Cruise Lines 0.89% Royal Caribbean CruisesLtd. (Liberia) (F) 1,200 48,672 Household Products 0.74% Procter & Gamble Co. (The) 550 40,700 Housewares & Specialties 0.83% Jarden Corp. (I) 520 13,707 Newell Rubbermaid, Inc. 1,200 32,136 Human Resource & Employment Services 0.25% Robert Half International, Inc. 500 13,480 Hypermarkets & Super Centers 0.51% Wal-Mart Stores, Inc. 590 28,261 Industrial Conglomerates 3.18% General Electric Co. 4,220 161,584 Textron, Inc. 190 13,120 Integrated Oil & Gas 7.70% Exxon Mobil Corp. 3,110 277,288 Occidental Petroleum Corp. 1,700 118,609 Royal Dutch Shell Plc ADR (Great Britain) (F) 330 26,872 Integrated Telecommunication Services 3.23% AT&T, Inc. 2,200 84,062 Verizon Communications, Inc. 2,160 93,334 Page 3 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Investment Banking & Brokerage 1.35% Goldman Sachs Group, Inc. (The) 230 52,127 Schwab (Charles) Corp. (The) 900 21,879 IT Consulting & Other Services 0.60% Accenture Ltd. (Class A) (Bermuda) (F) 960 33,178 Life & Health Insurance 0.30% MetLife, Inc. 250 16,398 Managed Health Care 4.83% Aetna, Inc. 970 54,204 CIGNA Corp. 1,330 71,301 Humana, Inc. (I) 1,310 100,909 WellCare Health Plans, Inc. (I) 360 14,008 WellPoint, Inc. (I) 290 24,421 Mortgage REITs 0.16% Annaly Capital Management, Inc. 500 8,605 Movies & Entertainment 1.91% News Corp. (Class A) 4,970 104,718 Multi-Line Insurance 1.65% Hartford Financial Services Group, Inc. (The) 950 90,554 Multi-Utilities 2.81% Constellation Energy Group 750 75,158 Mirant Corp. (I) 610 23,540 Public Service Enterprise Group, Inc. 580 55,529 Oil & Gas Drilling 0.85% Diamond Offshore Drilling, Inc. 400 46,572 Oil & Gas Equipment & Services 1.83% Dresser-Rand Group, Inc. (I) 320 11,392 Halliburton Co. 2,430 88,962 Oil & Gas Exploration & Production 1.00% Devon Energy Corp. 660 54,655 Oil & Gas Refining & Marketing 0.96% Holly Corp. 200 9,690 Valero Energy Corp. 660 42,946 Packaged Foods & Meats 0.38% Tyson Foods, Inc. (Class A) 1,400 20,874 Page 4 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Personal Products 0.29% NBTY, Inc. (I) 530 15,831 Pharmaceuticals 4.89% Bristol-Myers Squibb Co. 2,040 60,445 Endo Pharmaceuticals Holdings, Inc. (I) 830 22,750 Merck & Co., Inc. 600 35,616 Pfizer, Inc. 1,540 36,590 Schering-Plough Corp. 3,610 112,993 Property & Casualty Insurance 1.10% ACE Ltd. (Cayman Islands) (F) 480 28,718 Axis Capital Holdings Ltd. (Bermuda) (F) 830 31,656 Railroads 0.56% Burlington Northern Santa Fe Corp. 370 30,902 Reinsurance 0.55% Everest Re Group Ltd. (Bermuda) (F) 290 30,430 Retail REITs 0.18% Simon Property Group, Inc. 100 9,845 Semiconductor Equipment 0.93% Applied Materials, Inc. 2,700 50,841 Semiconductors 0.76% Intel Corp. 1,600 41,728 Soft Drinks 1.31% PepsiCo, Inc. 930 71,777 Specialized Finance 1.65% iShares Russell 1000 Index Fund 770 62,231 Nasdaq Stock Market, Inc. (I) 650 28,184 Specialized REITs 0.40% Plum Creek Timber Co., Inc. 480 22,258 Specialty Stores 0.25% Barnes & Noble, Inc. 360 13,842 Steel 0.45% Reliance Steel & Aluminum Co. 480 24,763 Page 5 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2007 (unaudited) Systems Software 3.65% Check Point Software Technologies Ltd. (Israel) (F)(I) 1,880 42,902 Microsoft Corp. 3,670 123,312 Symantec Corp. (I) 1,920 34,176 Technology Distributors 0.60% Arrow Electronics, Inc. (I) 430 15,914 Avnet, Inc. (I) 500 17,250 Thrifts & Mortgage Finance 0.39% Fannie Mae 280 10,758 Freddie Mac 300 10,521 Tobacco 3.27% Altria Group, Inc. 1,980 153,569 Loews Corp.Carolina Group 290 25,796 Wireless Telecommunication Services 0.33% NII Holdings, Inc. (I) 330 18,203 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.60% (Cost $33,000) Joint Repurchase Agreement 0.60% Joint Repurchase Agreement transaction with UBS AG dated 11-30-07 at 3.050% to be repurchased at $33,008 on 12-3-07, collateralized by $25,261 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $33,660, including interest) 3.050% $33 33,000 Total investments (Cost $4,434,890) 100.36% Other assets and liabilities, net (0.36%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 6 John Hancock Independence Diversified Core Equity Fund II Notes to Schedule of Investments November 30, 2007 (unaudited) ADR American Depositary Receipt REIT Real Estate Investment Trust (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. The cost of investments owned on November 30, 2007, including short-term investments, was $4,434,890. Gross unrealized appreciation and depreciation of investments aggregated $1,206,009 and $132,926, respectively, resulting in net unrealized appreciation of $1,073,083. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Institutional Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 18, 2008
